 Case 6:21-cv-00107-CEM-EJK Document 1 Filed 01/15/21 Page 1 of 15 PageID 1




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

YARITZA RODRIGUEZ,

       Plaintiff,

v.                                            CASE NO.:

EXPRESS SCRIPTS PHARMACY, INC,

      Defendant.
____________________________________/

                     COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, YARITZA RODRIGUEZ, by and through undersigned counsel, brings this action

against Defendant, EXPRESS SCRIPTS PHARMACY, INC, and in support of her claims states

as follows:

                                 JURISDICTION AND VENUE

       1.      This is an action for violations of the Family and Medical Leave Act of 1993, as

amended, 29 U.S.C. § 2601 et seq. (“FMLA”), Florida Civil Rights Act of 1992, as amended

(“FCRA”), Fla. Stat. § 760.01 et seq., Title VII of the Civil Rights Act of 1964, as amended (“Title

VII”), 42 U.S.C. § 2000e et seq. as amended by the Pregnancy Discrimination Act of 1978, 42

U.S.C.A. § 2000(e)(K), and the Americans with Disability Act, 42 U.S.C.A. §§ 12101 et seq.

       2.      This Court has subject matter jurisdiction under 28 U.S.C. § 1331 and 29 U.S.C. §

2601 et seq. The Court has pendent jurisdiction over Plaintiff’s state law claims.

       3.      Venue is proper in the Middle District of Florida, because all of the events giving

rise to these claims occurred in Orange County, Florida, which is in this district.
 Case 6:21-cv-00107-CEM-EJK Document 1 Filed 01/15/21 Page 2 of 15 PageID 2




                                                PARTIES

       4.        Plaintiff is a resident of Orange County, Florida, and she worked in Orange County

for Defendant.

       5.        Defendant operates a pharmacy benefit management organization in Orange

County, Florida.

                                     GENERAL ALLEGATIONS

       6.        Plaintiff has satisfied all conditions precedent, or they have been waived.

       7.        Plaintiff has retained the undersigned attorneys and agreed to pay them a fee.

       8.        Plaintiff requests a jury trial for all issues so triable.

       9.        At the time of these events, Plaintiff was an employee of Defendant, and she

worked at least 1250 hours in the 12 months preceding her request for leave under the FMLA.

       10.       Thus, Plaintiff is an “eligible employee” within the meaning of the FMLA, 29

U.S.C. § 2611(2).

       11.       Defendant is an “employer” within the meaning of the FMLA, 29 U.S.C. § 2611(4).

       12.       At all times material hereto, Plaintiff was an employee of Defendant within the

meaning of Title VII.

       13.       At all times material hereto, Defendant employed fifteen (15) or more employees.

Thus, Defendant is an “employer” within the meaning of Title VII.

       14.       At all times material hereto, Defendant employed fifteen (15) or more employees.

Thus, Defendant is an “employer” within the meaning of the FCRA, Fla. Stat. § 760.02(7).

       15.       At all times material hereto, Defendant employed fifteen (15) or more employees.

Thus, Defendant is an “employer” within the meaning of the ADA.




                                                 2
 Case 6:21-cv-00107-CEM-EJK Document 1 Filed 01/15/21 Page 3 of 15 PageID 3




                                              FACTS

       16.     Plaintiff began working for Defendant on or around December 4, 2013.

       17.     In March 2019, Plaintiff learned she was pregnant and was later diagnosed as a

high-risk pregnancy due to gestational diabetes.

       18.     Plaintiff’s diagnosis required the care of a specialist, increased appointments, and

rest when needed.

       19.     Plaintiff suffered from a medical condition that qualified as a serious health

condition within the meaning of the FMLA.

       20.     Plaintiff informed her then supervisor, Cky Barrios, (“Barrios”), that she would

require medical leave due to complications arising from her pregnancy. However, Barrios’

response was that he needed to contact Human Resources (“HR”).

       21.     In August 2019, Defendant made changes to supervisors and Devin DeBolt

(“DeBolt”) became Plaintiff’s supervisor.

       22.     Plaintiff informed DeBolt that she was experiencing a high-risk pregnancy and that

Barrios had started an FMLA leave request.

       23.     DeBolt told Plaintiff that she had no knowledge of the FMLA request and instructed

Plaintiff to use her paid-time-off (“PTO”).

       24.     DeBolt did not provide any information on FMLA, how to apply for FMLA, or

refer Plaintiff to HR regarding her FMLA request.

       25.     Plaintiff, uneasy about exceeding her PTO, pused back on DeBolt’s instructions

and again asked DeBolt to check on her FMLA request.

       26.     Several weeks later, DeBolt told Plaintiff that Defendant did not have any

information on her pregnancy or FMLA request and, again, instructed to rely solely on her PTO.



                                              3
 Case 6:21-cv-00107-CEM-EJK Document 1 Filed 01/15/21 Page 4 of 15 PageID 4




       27.     Plaintiff then followed up directly with HR and received the FMLA paperwork on

or about September 2019 and had her physician complete the paperwork.

       28.     On or about September 11, 2019, Plaintiff submitted her FMLA request and

certification to HR.

       29.     On the very same day, September 11, 2019, DeBolt sent a direct message on

Defendant’s internal messaging system inquiring if Plaintiff had made an FMLA request.

       30.     Plaintiff confirmed to DeBolt that she had indeed made an FMLA request and

DeBolt responded that Plaintiff still had PTO available and commended Plaintiff for her

outstanding work performance.

       31.     Also on September 11, 2019, Plaintiff attended her weekly team meeting and both

she and her co-workers raised a repeating issue with Defendant’s post-call surveys. Specifically,

Paintiff informed DeBolt that during patient calls and pharmacist consultations, the Defendant’s

survey would interrupt the conversation and the patient and Plaintiff can hear the survey in the

background. When that happens there is no way to disconnect the survey without pressing the

button in the phone dial pad. After months of reporting this issue to DeBolt and Defendant’s

management, no other solutions were offered.

       32.     On or about September 12, 2019, Plaintiff was contacted by Defendant’s manager

under the guise of wanting to know more about the issue with the surveys and they invited Plaintiff

to speak with them. Believing it would assist in Defendant coming up with a solution, Plaintiff did

so especially since DeBolt was completely aware of how the employees were handling

Defendant’s unresolved survey glitch.




                                             4
 Case 6:21-cv-00107-CEM-EJK Document 1 Filed 01/15/21 Page 5 of 15 PageID 5




        33.     On or about September 19, 2019, Plaintiff’s employment under the pretext of

manipulating the survey even though Plaintiff reported Defendant’s glitch to them and had to press

a button to disconnect the survey.

        34.     Plaintiff exercised her rights under the FMLA by seeking leave pursuant to her

physician's orders.

        35.     By Defendant's interference with Plaintiff's request and ultimately terminating

Plaintiff only eight days after Defendant’s HR received her FMLA certification paperwork,

Defendant violated Plaintiff’s rights under the FMLA.

                              COUNT I – FMLA INTERFERENCE

        36.     Plaintiff realleges and readopts the allegations of paragraphs 1-8, 10-11, and 16-35

of this Complaint, as fully set forth herein.

        37.     Plaintiff required time off from work to care for herself, because she suffered

complications due to her pregnancy which constituted a serious health condition within the

meaning of the FMLA, requiring leave protected under the FMLA.

        38.     By interfering with Plaintiff’s requests for protected leave and ultimately

terminating Plaintiff for pre-textual reasons, Defendant interfered with Plaintiff’s FMLA rights, in

violation of 29 U.S.C. §§ 2614(a)(1)(A) and 2615(a)(2).

        39.     Defendant’s actions were willful and done with malice.

        40.     Plaintiff was injured due to Defendant’s violations of the FMLA, for which Plaintiff

is entitled to legal and injunctive relief.

        WHEREFORE, Plaintiff demands:

                (a)     That this Court enter a judgment that Defendant interfered with Plaintiff’s

                        rights in violation of the FMLA;



                                                5
 Case 6:21-cv-00107-CEM-EJK Document 1 Filed 01/15/21 Page 6 of 15 PageID 6




               (b)     An injunction restraining continued violation of the FMLA by Defendant;

               (c)     Compensation for lost wages, benefits, and other remuneration;

               (d)     Reinstatement of Plaintiff to a position comparable to Plaintiff’s prior

                       position with back pay plus interest, pension rights and all benefits, or, in

                       the alternative, the entry of a judgment under 29 U.S.C. §

                       2617(a)(1)(A)(i)(II), against Defendant and in favor of Plaintiff, for the

                       monetary losses that Plaintiff suffered as a direct result of Defendant’s

                       violations of the FMLA;

               (e)     Front pay;

               (f)     Liquidated Damages;

               (g)     Prejudgment interest on all monetary recovery obtained;

               (h)     All costs and attorney’s fees incurred in prosecuting these claims; and

               (i)     For such further relief as this Court deems just and equitable.

                             COUNT II – FMLA RETALIATION

       41.     Plaintiff realleges and readopts the allegations set forth in Paragraphs 1-8, 10-11,

and 16-35 of this Complaint, as fully set forth herein.

       42.     Plaintiff required time off from work to care for herself, because she suffered

complications due to her pregnancy which constituted a serious health condition within the

meaning of the FMLA, requiring leave protected under the FMLA.

       43.     Plaintiff engaged in protected activity under the FMLA by exercising and/or

attempting to exercise her FMLA rights.

       44.     Defendant retaliated against Plaintiff for engaging in protected activity under the

FMLA by terminating her employment only eight days after requesting the medical leave.



                                             6
 Case 6:21-cv-00107-CEM-EJK Document 1 Filed 01/15/21 Page 7 of 15 PageID 7




        45.     Defendant’s actions were willful and done with malice.

        46.     Plaintiff was injured by Defendant’s violations of the FMLA, for which Plaintiff is

entitled to legal and injunctive relief.

        WHEREFORE, Plaintiff demands:

                (a)     That this Court enter a judgment that Defendant retaliated against Plaintiff

                        in violation of the FMLA;

                (b)     An injunction restraining continued violation of the FMLA by Defendant ;

                (c)     Compensation for lost wages, benefits, and other remuneration;

                (d)     Reinstatement of Plaintiff to a position comparable to Plaintiff’s prior

                        position with back pay plus interest, pension rights and all benefits or, in

                        the alternative, entry of a judgment under 29 U.S.C. § 2617(a)(1)(A)(i)(II),

                        against Defendant and in favor of Plaintiff, for the monetary losses Plaintiff

                        suffered as a direct result of Defendant’s violations of the FMLA;

                (e)     Front pay;

                (f)     Liquidated Damages;

                (g)     Prejudgment interest on all monetary recovery obtained;

                (h)     All costs and attorney’s fees incurred in prosecuting these claims; and

                (i)     For such further relief as this Court deems just and equitable.

                                 COUNT III – TITLE VII VIOLATION
                                    (DISPARATE TREATMENT)

        47.     Plaintiff realleges and readopts the allegations of paragraphs 1-8, 12-13, and 16-35

of this Complaint, as though fully set forth herein.

        48.     Plaintiff is a member of a protected class under Title VII due to her sex and

pregnancy.

                                              7
 Case 6:21-cv-00107-CEM-EJK Document 1 Filed 01/15/21 Page 8 of 15 PageID 8




        49.     Plaintiff was subjected to disparate treatment due to her sex and pregnancy by not

being afforded the opportunity to apply for FMLA leave, being subject to discipline for actions

that were made with her supervisor’s knowledge and consent, and ultimately being fired for pre-

textual reasons when in reality she was terminated because she was a pregnant female.

        50.     Defendant’s actions were willful and done with malice.

        51.     Plaintiff was injured due to Defendant’s violations of Title VII, for which Plaintiff

is entitled to legal and injunctive relief.

                WHEREFORE, Plaintiff demands:

                a)      A jury trial on all issues so triable;

                b)      That process issue and that this Court take jurisdiction over the case;

                c)      An injunction restraining continued violation of Title VII by Defendant;

                d)      Compensation for lost wages, benefits, and other remuneration;

                e)      Reinstatement of Plaintiff to a position comparable to Plaintiff’s prior

                        position, or in the alternative, front pay;

                f)      Any other compensatory damages, including emotional distress, allowable

                        at law;

                g)      Punitive damages;

                h)      Prejudgment interest on all monetary recovery obtained.

                i)      All costs and attorney’s fees incurred in prosecuting these claims; and

                j)      For such further relief as this Court deems just and equitable.


                                  COUNT IV – TITLE VII RETALIATION

        52.     Plaintiff realleges and readopts the allegations of paragraphs 1-8, 12-13, and 16-35

of this Complaint, as though fully set forth herein.

                                                8
 Case 6:21-cv-00107-CEM-EJK Document 1 Filed 01/15/21 Page 9 of 15 PageID 9




        53.     Plaintiff is a member of a protected class under Title VII because of her sex and

pregnancy.

        54.     Plaintiff exercised or attempted to exercise her rights under Title VII, thereby

engaging in protected activity under Title VII. Specifically, when Plaintiff complained to DeBolt

that she had requested FMLA and was not being afforded the opportunity to apply, when others

who were not pregnant but in need of FMLA were allowed to apply, Plaintiff made her complaints

of disparate treatment known to Defendant.

        55.     Defendant retaliated against Plaintiff for engaging in protected activity under Title

VII by terminating Plaintiff.

        56.     Defendant’s actions were willful and done with malice.

        57.     In terminating Plaintiff, Defendant took material adverse action against Plaintiff.

        58.     Plaintiff was injured due to Defendant’s violations of Title VII, for which Plaintiff

is entitled to legal and injunctive relief.

                WHEREFORE, Plaintiff demands:

                a)      A jury trial on all issues so triable;

                b)      That process issue and that this Court take jurisdiction over the case;

                c)      That this Court enter a declaratory judgment, stating that Defendant

                        retaliated against Plaintiff for exercising her rights under Title VII;

                d)      That this Court enter an injunction restraining continued violation of Title

                        VII by Defendant;

                e)      Compensation for lost wages, benefits, and other remuneration;




                                                9
Case 6:21-cv-00107-CEM-EJK Document 1 Filed 01/15/21 Page 10 of 15 PageID 10




                 f)      Reinstatement of Plaintiff to a position comparable to Plaintiff’s prior

                         position, with back pay plus interest, pension rights, seniority rights, and all

                         fringe benefits;

                 g)      Front pay;

                 h)      Any other compensatory damages, including emotional distress, allowable

                         at law;

                 i)      Punitive damages;

                 j)      Prejudgment interest on all monetary recovery obtained.

                 k)      All costs and attorney’s fees incurred in prosecuting these claims; and

                 l)      For such further relief as this Court deems just and equitable.

                                       COUNT V – FCRA VIOLATION
                                      (HANDICAP DISCRIMINATION)

        59.      Plaintiff realleges and readopts the allegations of paragraphs 1-8, 14, 16-35 of this

Complaint, as though fully set forth herein.

        60.      Plaintiff is a member of a protected class under the FCRA.

        61.      Plaintiff was subjected to disparate treatment on the basis of her pregnancy and on

the basis of her handicap, disability, and/or perceived handicap/disability because of her

pregnancy.

        62.      Defendant’s actions were willful and done with malice.

        63.      Plaintiff was injured due to Defendant’s violations of the FCRA, for which

Plaintiff is entitled to legal and injunctive relief.

                 WHEREFORE, Plaintiff demands:

              a) A jury trial on all issues so triable;

              b) That process issue and that this Court take jurisdiction over the case;

                                                10
Case 6:21-cv-00107-CEM-EJK Document 1 Filed 01/15/21 Page 11 of 15 PageID 11




               c)      Compensation for lost wages, benefits, and other remuneration;

               d)      Reinstatement of Plaintiff to a position comparable to Plaintiff’s prior

                       position, or in the alternative, front pay;

               e)      Any other compensatory damages, including emotional distress, allowable

                       at law;

               f)      Punitive damages;

               g)      Prejudgment interest on all monetary recovery obtained.

               h)      All costs and attorney’s fees incurred in prosecuting these claims; and

               i)      For such further relief as this Court deems just and equitable.

                                 COUNT VI – FCRA RETALIATION

        64.    Plaintiff realleges and readopts the allegations of paragraphs 1-8, 14, and 16-35 of

this Complaint, as though fully set forth herein.

        65.    Plaintiff is a member of a protected class under the FCRA.

        66.    Plaintiff exercised or attempted to exercise her rights under the FCRA, thereby

engaging in protected activity under the FCRA. Specifically, when Plaintiff complained to DeBolt

that she had requested FMLA and was not being afforded the opportunity to apply, when others

who were not pregnant or had disabling conditions due to pregnancy but in need of FMLA were

allowed to apply, Plaintiff made her complaints of disparate treatment known to Defendant.

        67.    Defendant retaliated against Plaintiff for engaging in protected activity under the

FCRA.

        68.    Specifically, Defendant terminated her employment as Plaintiff’s pregnancy

progressed to the third trimester.

        69.    Defendant’s actions were willful and done with malice.



                                             11
Case 6:21-cv-00107-CEM-EJK Document 1 Filed 01/15/21 Page 12 of 15 PageID 12




        70.     Defendant took material adverse action against Plaintiff.

        71.     Plaintiff was injured by Defendant’s violations of the FCRA, for which Plaintiff is

entitled to legal and injunctive relief.

                WHEREFORE, Plaintiff demands:

                a)      A jury trial on all issues so triable;

                b)      That process issue and that this Court take jurisdiction over the case;

                c)      That this Court enter a declaratory judgment against Defendant, stating that

                        Defendant retaliated against Plaintiff for exercising rights under the FCRA;

                d)      Compensation for lost wages, benefits, and other remuneration;

                e)      Reinstatement of Plaintiff to a position comparable to Plaintiff’s prior

                        position, with back pay plus interest, pension rights, and all benefits;

                f)      Front pay;

                g)      Any other compensatory damages, including emotional distress, allowable

                        at law;

                h)      Punitive damages;

                i)      Prejudgment interest on all monetary recovery obtained.

                j)      All costs and attorney’s fees incurred in prosecuting these claims; and

                k)      For such further relief as this Court deems just and equitable.

                                      COUNT VII – ADA VIOLATION
                                     (DISABILITY DISCRIMINATION)

        72.     Plaintiff realleges and readopts the allegations of paragraphs 1-8, 15, and 16-35 of

this Complaint, as though fully set forth herein.

        73.     Plaintiff is a member of a protected class under the ADA.




                                               12
Case 6:21-cv-00107-CEM-EJK Document 1 Filed 01/15/21 Page 13 of 15 PageID 13




        74.     Plaintiff was subjected to disparate treatment by Defendant on the basis of her

disability, and/or perceived disability.

        75.     Specifically, Defendant had knowledge of Plaintiff’s disability and refused her

attempts to secure leave in excess of Defendant’s PTO policies to protect her job and then

terminated Plaintiff from her employment and denied her the benefits of Defendant’s progressive

discipline policy.

        76.     Defendant’s actions were willful and done with malice.

        77.     Plaintiff was injured due to Defendant’s violations of the ADA, for which

Plaintiff is entitled to legal and injunctive relief.

                WHEREFORE, Plaintiff demands:

                a)      A jury trial on all issues so triable;

                b)      That process issue and that this Court take jurisdiction over the case;

                c)      That this Court enter an injunction restraining continued violation of the

                        ADA;

                d)      Compensation for lost wages, including back pay with interest, benefits, and

                        other remuneration for violation of the Plaintiff’s civil rights;

                e)      Reinstatement of Plaintiff to a position comparable to her prior position, or

                        in the alternative, front pay;

                f)      Reinstatement of Plaintiff’s full fringe benefits and seniority rights;

                g)      Any other compensatory damages, including emotional distress, allowable

                        at law;

                h)      Punitive damages;

                i)      Prejudgment interest on all monetary recovery obtained.



                                                13
Case 6:21-cv-00107-CEM-EJK Document 1 Filed 01/15/21 Page 14 of 15 PageID 14




                 j)      All costs and attorney’s fees incurred in prosecuting these claims; and

                 k)      For such further relief as this Court deems just and equitable.

                                   COUNT VIII – ADA RETALIATION

        78.      Plaintiff realleges and readopts the allegations of paragraphs 1-8, 15, and 16-35 of

this Complaint, as though fully set forth herein.

        79.      As a qualified individual with a disability whom Defendant knew or perceived to

be disabled, Plaintiff is a member of a protected class under the ADA.

        80.      Plaintiff engaged in protected activity under the ADA by seeking to request leave

in excess of Defendant’s PTO policies to protect her job and then terminated Plaintiff from her

employment when she continued her requests after her DeBolt discouraged her from doing so.

        81.      Defendant retaliated against Plaintiff for engaging in protected activity under the

ADA by terminating Plaintiff’s employment for a pre-textual reason.

        82.      Defendant’s actions were willful and done with malice.

        83.      The adverse employment action that Defendant took against Plaintiff was

material.

        84.      Plaintiff was injured due to Defendant’s violations of the ADA, for which he is

entitled to legal and injunctive relief.

                 WHEREFORE, Plaintiff demands:

        a) A jury trial on all issues so triable;

        b) That process issue and that this Court take jurisdiction over the case;

        c) That this Court enter a declaratory judgment against Defendant, stating that Defendant

              interfered with Plaintiff’s rights under the ADA;

        d) That this Court enter an injunction restraining continued violation of the ADA;



                                              14
Case 6:21-cv-00107-CEM-EJK Document 1 Filed 01/15/21 Page 15 of 15 PageID 15




     e) Compensation for lost wages, including back pay with interest, benefits, and other

        remuneration for violation of the Plaintiff’s civil rights;

     f) Reinstatement of Plaintiff to a position comparable to her prior position, or in the

        alternative, front pay;

     g) Reinstatement of Plaintiff’s full fringe benefits and seniority rights;

     h) Any other compensatory damages, including emotional distress, allowable at law;

     i) Punitive damages;

     j) Prejudgment interest on all monetary recovery obtained.

     k) All costs and attorney’s fees incurred in prosecuting these claims; and

     l) For such further relief as this Court deems just and equitable.

                                  JURY TRIAL DEMAND

     Plaintiff demands trial by jury as to all issues so

     triable. Dated this 15th day of January 2021.


                                           Respectfully submitted,


                                           /s/ Brandon J. Hill
                                           BRANDON J. HILL
                                           Florida Bar Number: 0037061
                                           Direct Dial: 813-337-7992
                                           AMANDA E. HEYSTEK
                                           Florida Bar Number
                                           Direct Dial: 813-379-2560
                                           WENZEL FENTON CABASSA, P.A.
                                           1110 N. Florida Avenue, Suite 300
                                           Tampa, Florida 33602
                                           Main Number: 813-224-0431
                                           Facsimile: 813-229-8712
                                           Email: bhill@wfclaw.com
                                           Email: aheystek@wfclaw.com
                                           Email: aketelsen@wfclaw.com
                                           Attorneys for Plaintiff

                                          15
